Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-25-2005

USA v. Afzal
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1910




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Afzal" (2005). 2005 Decisions. Paper 1429.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1429


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 04-1910


                          UNITED STATES OF AMERICA


                                         v.


                              MOHAMMAD AFZAL

                                     Appellant




                  On Appeal from the United States District Court
                            for the District of New Jersey
                               (D.C. No. 03-cr-00753)
                  District Judge: Honorable Dennis M. Cavanaugh




                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                February 10, 2005

       Before: BARRY, FUENTES, and VAN ANTWERPEN, Circuit Judges.

                             (Filed: March 25, 2005)

                              OPINION OF THE COURT




FUENTES, Circuit Judge.

                                        -1-
       Mohammad Afzal pled guilty to a two count information charging him in Count One

with conspiring to commit bank fraud, and in Count Two with making, uttering and

possessing counterfeit checks. The District Court sentenced Afzal, pursuant to the United

States Sentencing Guidelines, to a 44 month term of imprisonment, and $52,857.34 in total

restitution. Afzal received a two level enhancement for obstruction of justice, and a three-

level enhancement for committing the offense in count two of the information while on

release from the offense in count one. On appeal, he challenges his sentence under United

States v. Booker, 543 U.S. __, 125 S. Ct. 738 (2005).

       Having determined that the sentencing issues appellant raises are best determined by

the District Court in the first instance, we will vacate the sentence and remand for

resentencing in accordance with Booker. Afzal raises no challenge as to his conviction and

accordingly has waived any argument in this regard. We will affirm the judgment of

conviction.